THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com October 18, 2010 Mr. Jonathan Groff Staff Attorney Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Coronus Solar Inc. Form 10-K for the Fiscal Year Ended March 31, 2010 File No. 000-53697 Dear Mr. Groff: Pursuant to our telephone conversation last week, the response of Coronus Solar Inc. to Larry Spirgel’s correspondence dated September 30, 2010 will be filed on Wednesday, October 20, 2010.The delay was a result of my absence from my office. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Coronus Solar Inc.
